Title: George Washington to Alexander Hamilton, Henry Knox, and Edmund Randolph, [16 June 1794]
From: Washington, George
To: Randolph, Edmund,Hamilton, Alexander,Knox, Henry



[Philadelphia, June 16, 1794]
Sir,

Tomorrow I shall commence my journey for Virginia. My absence from the seat of Government will be as short as I can make it, to answer the purposes of my going. In the interim, occurrences may happen, out of the common routine which might suffer by delay. Where this is the case, & the matter is of importance, advise with the other Secretaries, & the Attorney General, and carry any unanimous opinion into effect, without suspending the execution for my decision thereon; but advise me thereof by Post.
Philada. June 16. 1794.
